Martin, J.

delivered the opinion of the court.
This is an action against the drawers of a hill of exchange protested for non-payment. The defendants pleaded the general issue; there was judgment against them in solido, and they appealed. M'Donnell, one of the defendants, having failed and made a cession of his property since the rendition of the judgment in the court below, the syndic has appeared and made himself a party in this court.
The' plea does not deny the signature of the defendants. Those of the endorsers and the protest, were duly proved; hut regular notice does not appear to have been given to the defendants. It is however shown the defendants admitted that the draft was an accommodation one, and that one of the defendants, with the knowledge of the irregularity of notice, of-^ered t0 §Ne endorsed notes at long dates, which were refused.
, , . . , - _ The judge a quo has, m our opinion, correctly concluded that the foregoing testimony threw upon the defendants the onus probandi of their having had funds in the hands of the 1 a drawees, and that they suffered in any delay for want of notice J J J of protest.
It is therefore ordered, adjudged and decreed that the judg-of the Commercial Court he affirmed with costs; and jt js further ordered that the portion of the insolvent, John M‘Dónnell, he paid by the syndic, R. Brenan, who is- made a *419party in this court, out of the estate, in. due course of adminis- , . • tralion.